Case: 21-10979     Document: 00516488124         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 28, 2022
                                No. 21-10979                      Lyle W. Cayce
                            consolidated with                          Clerk
                                No. 21-11246
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ethel Mae Love,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                    USDC No. 4:21-CV-954, 4:18-CR-164-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10979      Document: 00516488124          Page: 2     Date Filed: 09/28/2022




                                     No. 21-10979
                                   c/w No. 21-11246

          Ethel Mae Love, federal prisoner # 57295-177, appeals the district
   court’s denial of her motion for a sentence reduction under 18 U.S.C.
   § 3582(c)(1)(A). Love filed two notices of appeal of the district court’s order
   denying her motion, and the two appeals have been consolidated. The notice
   of appeal in No. 21-11246 was untimely filed, however, so this consolidated
   appeal is DISMISSED IN PART as untimely as to No. 21-11246. See
   Fed. R. App. P. 4(b)(1)(A), (4); United States v. Hernandez-Gomez, 795
   F.3d 510, 511 (5th Cir. 2015). Appeal No. 21-10979, which was timely filed,
   remains.
          We review a district court’s decision to deny a § 3582(c)(1)(A) motion
   for abuse of discretion. United States v. Cooper, 996 F.3d 283, 287-88 (5th
   Cir. 2021). A court abuses its discretion if its decision is based on an error of
   law or an assessment of the evidence that is clearly erroneous. United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Love argues that the district court erred by determining that it was
   bound by the U.S.S.G. § 1B1.13 policy statement when assessing whether she
   had established extraordinary and compelling reasons for her early release.
   However, despite Love’s argument to the contrary, the district court’s order
   establishes that the court did not erroneously view the § 1B1.113 policy
   statement as binding. See Cooper, 996 F.3d at 287-88; United States v.
   Shkambi, 993 F.3d 388, 391-92 (5th Cir. 2021); § 1B1.13, p.s.
          Additionally, Love argues that the district court’s order failed to
   adequately consider or discuss her extraordinary and compelling reasons for
   compassionate release or the applicability of the 18 U.S.C. § 3553(a) factors.
   Although the district court’s explanation was brief, the district court
   expressly stated that it had considered Love’s motion for a sentence
   reduction and exhibits, the Government’s response and exhibits, Love’s
   reply and additional exhibits, the applicable § 3553(a) factors, and the




                                          2
Case: 21-10979      Document: 00516488124          Page: 3     Date Filed: 09/28/2022




                                     No. 21-10979
                                   c/w No. 21-11246

   Sentencing Commission’s non-binding policy statements. See Chavez-Meza
   v. United States, 138 S. Ct. 1959, 1965 (2018). Because both Love and the
   Government offered arguments as to the § 3553(a) factors, the record
   supports that the district court independently assessed those factors in
   denying her motion. See id.; Chambliss, 948 F.3d at 693-94. The basis for the
   district court’s decision is discernable from its order denying relief along with
   the record, particularly because the same district court judge who denied the
   motion for compassionate release originally sentenced Love after considering
   her presentence report and suggested at the sentencing hearing the reasoning
   for its sentencing decision.      Chavez-Meza, 138 S. Ct. at 1965, 1967.
   Additionally, Love’s disagreement with the district court’s balancing of the
   § 3553(a) factors is not a sufficient ground for reversal. See Chambliss, 948
   F.3d at 694. Accordingly, Love has not shown that the district court abused
   its discretion in denying her motion for compassionate release. See Cooper,
   996 F.3d at 287-88. The district court’s decision is thus AFFIRMED in
   No. 21-10979.
          AFFIRM IN PART; DISMISS IN PART.




                                           3